Citation Nr: 1205071	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  04-38 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was previously before the Board in June 2007, July 2009, and September 2010.  The Board remanded the claim in June 2007 for additional development.  In the July 2009 decision, the Board reopened the previously denied claim for service connection for a right ankle disability and remanded the claim for additional development.  The Board again remanded the claim for additional development in September 2010.  The case has been returned to the Board for further appellate consideration. 


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current right ankle condition is not related to service, including the right ankle complaints noted therein. 


CONCLUSION OF LAW

The criteria for establishing service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a November 2003 letter, issued prior to the rating decision on appeal, and a June 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2007 letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in September 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment records, private treatment records, Social Security Administration (SSA) records, and statements from the Veteran.

In addition, the Board also notes that actions requested in the prior remands have been undertaken.  A September 2009 letter asked the Veteran to complete authorization forms for current treatment providers, treatment records from those providers were requested in October 2009, the Veteran was afforded a VA examination in December 2009, and an addendum was obtained in October 2010.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting to VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
 
Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran claims that he is entitled to service connection for a right ankle disability because such is due to an in-service accident.

The service treatment records show that the Veteran injured his right ankle in service in November 1989 playing basketball.  Upon physical examination, the examiner noted swelling to the outside of the ankle bone and the assessment was of a sprained right ankle, rule out fracture.  Service treatment records also indicate that the Veteran sought treatment for a re-injury of a resolving right ankle sprain.  The service treatment records further reveal that the Veteran was struck by a truck in April 1991.  The Veteran reported at that time that he was checking the lights of a two and a half ton truck when it backed into him, struck his right shoulder, and knocked him down.  The treatment records noted complaints of pain in the right shoulder and arm, and that the Veteran did not have complaints of any other pain. Service treatment records show no complaints regarding the Veteran's right ankle at the time of being struck in April 1991 or in the following year.  Additionally, the Veteran did not claim service connection for a right ankle condition on his initial application in 1992 and had no complaints concerning his right ankle on a September 1992 VA examination.

A June 1994 X-ray report from St. Vincent's Hospital indicated that plain films of the right ankle are suggestive of possibly early degenerative changes or a fibrous or early bony coalition.  

In a November 1998 VA treatment record the Veteran reported right ankle pain which he stated began in service, but he denied any gross injuries.  He did mention being hit by a truck in the right shoulder.  The assessment was of degenerative joint disease in the right ankle.

A May 1999 VA treatment record indicates that the Veteran reported that he sustained an injury to his right ankle initially during service when he fell, fracturing his right shoulder and injuring his right ankle.  He stated that after that, he had occasional continued aches and pain involving the right ankle.  The Veteran indicated that he was able to remain functional, and was playing basketball in August 1992 when he sprained his ankle.  He felt pain and felt a crack.  Since that time, he has had increased problems with instability.  After an examination, the assessment was unstable right ankle and rule out underlying osteoarthritis.  The Veteran underwent surgery for stabilization of the right ankle in September 1999.  

The Veteran was provided a VA joints examination in November 1999, during which the claims file was noted to have been reviewed.  The Veteran reported that in 1991 while in the service he injured his right shoulder and right ankle getting out of the way of a moving truck.  The Veteran reported that the right ankle had continued to become unstable and he had a surgical procedure in September 1999.  After a physical examination, the examining physician's impression was of postoperative stabilization procedure of the right ankle.  The examiner opined that the Veteran's current right ankle disability was more than likely related to the 1991 in-service injury. 

The Veteran underwent another VA joints examination in December 2003, during which the claims file was reviewed.  The examiner noted the service treatment record documentation of the April 1991 incident when the Veteran was hit by a truck, and the injury to the right ankle in November 1989, when the impression was a sprain of the right ankle, rule out fracture.  After a physical examination and ordering X-rays of the right ankle, the diagnosis was of right ankle pain, status post modified Bergstrom procedure, with bone scan findings in the past in 1994 indicating suggestion of possible early degenerative disease.  The examiner also indicated that X-rays show minimal degenerative changes with minimal soft tissue swelling about the ankle.

In support of his claim, the Veteran submitted a March 2004 letter from a private physician (Dr. J.D.C.), which indicated that the Veteran was his patient and was initially seen in October 2003.  The physician said that the Veteran's original complaint was of chronic pain in the right ankle.  The Veteran reported that in April 1991, during service, he was hit by a two-and-a-half ton transfer truck.  He underwent medical treatment for that and was subsequently discharged for medical purposes regarding that shoulder.  The Veteran stated that at the time of the injury he was noting pain to his right foot and ankle and it was not addressed.  He said that the staff was more concerned with fixing his shoulder than addressing his ankle pain.  After discharge, the Veteran noted that his ankle still never improved.  For the prior 12 years, he said that he had been dealing with significant pain daily with all weight bearing activities to his right ankle.  The examiner indicated that magnetic resonance imaging (MRI) and computed tomography (CT) scans revealed an anterior process fracture and a nonhealed fracture of the subtalar joint.  The examiner stated that based on the MRI, CT scan, and physical examination, he felt that the Veteran was suffering from long-term pain due to the injury. 

The private physician stated that with regards to the etiology of the injury, this type of injury does not just happen.  This is not due to any degeneration or arthritic condition, however, this type of fracture to a subtalar joint would only occur from significant trauma.  The only trauma related in the Veteran's history to that area was when he was hit by the truck.  Therefore, based on the physician's clinical examination and data, as well as the subjective complaint in history, the physician felt that this injury was directly related to the April 1991 accident while the Veteran was in the military.  

Private treatment records show that in January 2005, the Veteran underwent subtalar joint arthrodesis and excision of bone fragment of the right foot.
Social Security Administration (SSA) records contain private and VA treatment records of the Veteran and indicate that he was granted SSA disability benefits from May 2005 with a primary diagnosis of fractures of the lower limb. 

The Veteran was afforded a VA joints examination in December 2009, during which the claims file was reviewed.  The examiner recorded the medical history provided by the Veteran.  After a physical examination and reviewing X-rays and the report of a 2008 MRI, the examiner diagnosed the Veteran with postsurgical changes with degenerative changes in the right ankle, status post subtalar joint arthrodesis, right foot, with excision of a bone fragment, calcaneus, right foot, for non-union of fracture of the calcaneus, and degenerative changes of the right subtalar joint.  

The examining physician explained that he had previously examined the Veteran during a 2003 examination.  Review of that VA examination report from December 2003 noted a bone scan from June 1994 indicating possible early degenerative disease of the right ankle.  Current review of the claims folder indicates that the Veteran had a right ankle sprain while in the service in 1989, with an apparent reaggravation of the injury shortly thereafter the same year.  He stated that there are no further records indicating a right ankle problem in the military records available.  The examiner noted that per a 2000 rating decision, the Veteran did not desire a separation medical examination when being discharged from the military and there is thus no way of knowing if he was complaining of pain at the time of military separation.  

The examiner noted that in April 1991, the Veteran had a truck accident and injured his right shoulder, with no mention of a right ankle problem at that time, per the records.  The examiner said that the Veteran states that he was in the motor pool and was struck by a truck rolling out of gear, and the truck rolled over his right ankle and foot.  He said that he also injured his right shoulder in the accident and when seen at the base hospital was examined only for his right shoulder and the right ankle had symptoms of "being cold," but had no actual pain at that time.  The Veteran reported that had intermittent right ankle pain and was subsequently placed on limited duty for the remainder of his service time due to his other conditions.  He stated that he did tell the medical staff during that time about his right ankle and he did have some treatment with ace wrapping of the right ankle.  He denied having any other treatment for the right ankle in service.  The Veteran said that he was told by a doctor in the military as he was being discharged not to mention the right ankle until out of the military for treatment to be done, because mentioning the right ankle would prolong or delay his discharge date.  The Veteran indicated that he did mention the right ankle problem on the exit examination from the military.  [The Board notes that the Veteran did not have a separation examination].  

The Veteran reported to the examiner that he did not have medical insurance when out of the military at first, and did not get the ankle examined initially as a result of this, although he did continue to have some pain in the right ankle.  He related that he was playing basketball and simply jumped up and came down normally on the feet/ankles, with severe pain noted in the right ankle on one occasion.  The Veteran went to a local hospital for the ankle and was told he had a sprain of the ankle.  He has had pain in the right ankle since the initial military accident and eventually had surgery to the right ankle in 2004, which only worsened the problem.

The examiner stated that although the above account by the Veteran is certainly possible and believable, and the bone scan dated in June 199[4] showing possible early degenerative changes in the right ankle is relatively close to the time he was discharged in June 1992, there is interestingly no mention by the Veteran on the August 1992 examination done by an outside orthopedic surgery group of anything about right ankle pain complaints, only right shoulder and left knee problems as the result of the 1991 truck accident.  The orthopedic surgery progress note dated May 1999 further stated that the Veteran was able to play basketball in August 1992 at which time he sprained his ankle and felt pain and felt a crack.  

The examiner stated that he felt that the documentation seems to support (along with the Veteran's own report of "playing basketball and simply jumped up and came down normally on the feet/ankles with severe pain noted in the right ankle on one occasion" after the military) that this August 1992 basketball injury after discharge from the military was most likely to have caused the subsequent early degenerative changes noted on the 1994 bone scan and subsequent surgeries and chronic pain issues that he has had to endure over the year since the military service.  This opinion is due to the lack of complaints noted by the Veteran regarding any right ankle problem, both in the service records from 1991 on, and in the early post-military discharge records, with a potential cause for right ankle trauma and subsequent disability occurring in August 1992 after discharge from the military.  The Board notes that the examiner's reference to a June 1992 bone scan appears to be a mistake, with the examining physician apparently intending to note the June 1994 bone scan, which the Board observes is of record and mentioned elsewhere by the examiner.

Pursuant to the Board's remand, in October 2010, the VA examining physician provided an addendum to his December 2009 examination report to address the opinions of the November 1999 VA examiner and the March 2004 private physician.  The examiner stated that his own prior opinion from 2009 was that the Veteran's current right ankle painful condition is more likely related to an August 1992 basketball injury after discharge from the military, which more likely caused the subsequent early degenerative changes noted on the 1994 bone scan and subsequent surgeries and chronic pain issues that he has had to endure over the years since the military service, rather than the April 1991 accident in the military which the Veteran states was the case.  

The examiner explained that it is true that there is documentation in the service records of a right ankle sprain in 1989, but there is no mention of any further right ankle problems other than a resolving right ankle sprain about 9 days later in the records.  All other service records are silent for any right ankle problems thereafter.  Two medical treatment notes in the claims folder after discharge mention pain complaints, but none are in reference to the Veteran's right ankle.  There is no mention of any right ankle complaints in these records, including an August 1992 examination done by an outside orthopedic surgery group, only right shoulder and left knee problems as the result of the 1991 truck accident.  A VA examination dated in September 1992 also fails to mention complaints of any right ankle problems at all.  An orthopedic surgery progress note dated May 1999 further stated that the Veteran had, since the April 1991 accident, "occasional conditioned aches and pain involving the right ankle.  He, however, was able to remain functional, in fact, he was playing basketball in [August 1992] when he sprained his ankle.  He felt pain and felt a crack.  Since then he has had increased problems with instability, he stated that the ankle will go out as often as twice a month."  Thus, the examiner stated that he felt that the documentation supports, along with the Veteran's own report of the post-service basketball injury, that this August 1992 basketball injury after discharge from the military would be most likely to have caused the subsequent early degenerative changes noted on the 1994 bone scan and subsequent surgeries and chronic pain issues that he has had to endure over the years since the military service.  This opinion is due to the lack of complaints noted by the Veteran regarding any right ankle problem, both in the service records from 1991 on, and in the early post-military discharge records, with a potential significant cause for right ankle trauma and subsequent disability occurring in August 1992 after discharge from the military.  

The examiner noted the November 1999 VA examination opinion supporting military cause for the right ankle pain is based upon subjective historical information provided by the Veteran and there is no rationale or objective evidence given for the opinion.  Similarly, the March 2004 private physician opinion is also based upon subjective reporting of the Veteran may years after the military without objective findings to support that rationale.  The examiner explained that the December 2009 VA examination opinion has documentation from two specific records in the claims folder being absent any complaints of right ankle pain in the early post-military period in August and September 1992, as well as no complaints of right ankle pain being mentioned in any service records after 1989, as detailed above.  The significance of the right ankle injury in the orthopedic surgery progress note of 1999, dating to a post-service basketball injury, causing a "crack" and "increased problems with instability" after that particular injury stated to have occurred in August 1992, is more likely to have caused the persistent significant right ankle problems that the Veteran now has, based upon available records and documentation in the claims folder.

Recent treatment records show ongoing treatment for the Veteran's right ankle condition.  In written statements and to recent treatment providers, the Veteran has claimed that his right ankle injury is the result of the in-service truck incident, and that he has had problems with the right ankle since that time.  In a statement received by VA in June 2009, the Veteran claimed that when he was hit by a truck during service, the truck rolled over his foot and ankle as he was trying to get away.  He said that the only sensation he felt was that his ankle got very cold.  He further said that when he went to the hospital shortly after being discharged from the service and reported having heard a crack in his ankle, he made up the story in an attempt to receive medical treatment from someone other than the military.  He also said that he was told prior to discharge from the service that if he sought treatment for his right ankle condition, his discharge would be delayed.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disability. 

The Board acknowledges the Veteran's contentions and lay assertions as to the continuity of his symptoms since service and the assertion that he sustained a right ankle injury during the 1991 truck accident during service.  However, the service treatment records do not reflect any complaints with regards to the right ankle at that time.  Indeed, treatment records from April 1991 reflect that the Veteran's only complaints resulting from that incident were of pain in the right shoulder and arm.  One entry specifically indicated that the Veteran did not have complaints of any other pain. 

Additionally, as noted above, the Veteran did not claim service connection for a right ankle condition on his initial application in 1992 and had no complaints concerning his right ankle on a September 1992 VA examination or during an August 1992 consultation with a private orthopedic group shortly after discharge from service.  As he was out of the military at this time, it would seem that he would have felt free to mention right ankle pain at the time of his VA general medical or contract orthopedic examination.   

While the Veteran reported in November 1998 that his right ankle pain began in service, he also denied any gross injuries.  The Board finds it inconceivable that the Veteran would forget having a 2 1/2 ton truck roll over his ankle, as is now his contention, or would neglect to mention such when asked about ankle injury.  

Although the Veteran claims he injured his ankle during the 1991 truck accident and has experienced symptoms since that time, the record does not show that he sought treatment for such an injury at the time of his accident, even though he did report symptoms of, and was treated for, other injuries arising from that accident.  When being examined by the orthopedist in August 1992, he described the accident in service, but made no mention of the truck rolling over his ankle or any injury to his ankle.  Rather, he merely reported his shoulder injury and that he fell on his left knee when jumping out of the way.  His contention that he was told prior to discharge from the service that if he sought treatment for his right ankle condition his discharge would be delayed, would not explain why he would not mention his ankle condition to medical personnel at the VA or the private orthopedic group examining him after he was out of the military.  Additionally, he stated that when he went to the hospital shortly after being discharged from the service and reported having heard a crack in his ankle, he made up the story in an attempt to receive medical treatment from someone other than the military.  The Board can discern no purpose in lying to private hospital personnel to avoid military treatment, when he was no longer in the military.  Further, it would seem that someone without insurance (as he has reported was the case at that time) would actually welcome free treatment from the military if available after service.  Moreover, his contention of making up the story of a crack is contrary to a report he made to medical providers in 1999, many years after his discharge, when the "threat" of military treatment would have long passed.  In summary, the Board finds that the Veteran's contention that he sustained a right ankle injury in 1991 during the accident in service are inconsistent with the contemporaneous evidence, including the treatment records during and immediately subsequent to service and are not credible when considered in light of the record as a whole.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) ("the lack of contemporaneous medical records and inconsistent statements may be facts that the Board can consider and weigh against a veteran's lay evidence"); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Although the November 1999 VA examiner opined that the Veteran's current right ankle disability was more than likely related to the 1991 in-service injury, the opinion was not supported by a rationale.  Further such opinion was based upon the Veteran's report that he injured his right ankle during the 1991 truck accident and had consistent right ankle pain since that incident.  As noted above, such contention has been found to lack credibility.  Likewise, while the March 2004 private physician felt that the Veteran's current right ankle injury was directly related to the April 1991 accident while the Veteran was in the military, there is no indication that the physician had the benefit of reviewing the claims file when he rendered the opinion.  Such opinion was based upon the Veteran's report of injuring his right ankle during the 1991 accident, and the private physician stated that the only trauma related in the Veteran's history to that area was when he was hit by the truck.  Thus, it appears that this physician did not consider the post-service 1992 basketball injury.  As the Veteran's claimed right ankle injury due to the truck accident has been found to lack credibility, the medical opinions based on that history are of little probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (providing that reliance on a Veteran's statement renders a medical report incredible if the Board rejects the statements of the Veteran); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value"). 

On the other hand, the VA examiner who conducted the December 2009 VA examination and provided the October 2010 addendum did provide a rationale for his conclusion that the post-service 1992 basketball injury is more likely to have caused the persistent significant right ankle problems that the Veteran now has.  As the VA examiner also reviewed the Veteran's medical records, and provided an explanation of the reasoning employed to reach his conclusion, the Board finds that his opinion is entitled to greater probative weight than the opinion of the Veteran's private physician and the November 1999 VA examiner.  In his rationale, the December 2009 VA examiner discussed the opinions of the November 1999 VA examiner and March 2004 private physician, and he considered the Veteran's complete history pertaining to the right ankle, including the 1989 in-service right ankle injury, the Veteran's assertions regarding the 1991 truck accident, and the post-service history regarding the right ankle.  Thus, such opinion is entitled to the greatest probative weight.

The Board acknowledges the Veteran's contentions that the claimed disability is related to service.  The Board observes, however, that he, as a layperson, is not competent to provide probative medical evidence on a matter such as the etiology of his current right ankle condition, which requires medical expertise to determine.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the December 2009 VA examiner's opinions and the contemporaneous in-service and post-service treatment records to be more probative than the opinions of the November 1999 VA examiner and March 2004 private physician, and the Veteran's lay assertions as to the onset and etiology of his current right ankle disability. 

Moreover, while the Veteran has been diagnosed with a degenerative condition of the right ankle, there is no objective evidence of record reflecting that the Veteran suffered from arthritis within one year from the date of termination of active service; thus, service connection on a presumptive basis is not warranted. 

In summary, the most probative evidence indicates that the Veteran's current right ankle disability is not related to service.  Likewise, there is no competent evidence that any arthritis became manifest to a compensable degree within one year from the date of termination of active service.  Accordingly, the preponderance of the evidence is against the claim, and service connection a right ankle disability is denied. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for a right ankle disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


